The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-11, 15-18, 20 allowed.
With respect to claims 1 – 8, the allowability resides in the overall structure of the device as recited in independent claim 8 and at least in part because of claimed limitations:
“wherein a bottom of the carriage has a plurality of through holes; an attaching device having a first side and a second side, the first side being permanently affixed to the interior of the tire, wherein the attaching device is configured to receive the carriage to form a secure and locked connection.”
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

With respect to claims 9-11, 15 the allowability resides in the overall structure of the device as recited in independent claim 9 and at least in part because of claimed limitations:


wherein the first pair of ramps extends outwards from the locking ring, and
wherein the locking clip includes a second pair of ramps.
The aforementioned limitations in combination with all remaining limitations of claim 9 are believed to render said claim 9 and all claims dependent therefrom patentable over the art of record.

With respect to claims 16-18, 20, the allowability resides in the overall structure of the device as recited in independent claim 16 and at least in part because of claimed limitations:
a locking ring having a first side and a second side, wherein the first side of the locking ring is affixed to the interior of the tire, and wherein the locking ring includes a first pair of ramps extending outwardly from the locking ring;
The aforementioned limitations in combination with all remaining limitations of claim 16 are believed to render said claim 16 and all claims dependent therefrom patentable over the art of record.

5.	None of the cited references teach nor suggest the above noted limitations of claims 1, 9, 16 in combination with the remaining limitations.

Regarding claim 1, WO 2008133314 A1 teaches an assembly (figs 5, 6) for mounting an electronics package to an interior of a tire, comprising:

thereby defining a recess (area between sidewalls) configured to removeably receive an electronics package (12),
wherein a bottom (top of 17 in fig 5) of the carriage has a plurality of through holes (18, fig 5);
an attaching device (11, fig 5) having a first side and a second side, the first side being permanently affixed to the interior of the tire, 
WO 2008133314 A1 fails to teach wherein the attaching device is configured to receive the carriage to form a secure and locked connection. Instead WO 2008133314 A1 teaches that the carriage (17) receives the attaching device. This would not have been an obvious modification.

Regarding claim 9, Wilson teaches an assembly (figs 5, 6, 10, note that [0059] indicates that 910 of fig 9 can be used with clamps of figs 5, 6 and also [0060] indicates that fig 10 can be as well) for attaching an electronics package to a tire, comprising:
a carriage (520a, 520b) for receiving an electronics package (510);
a locking clip (1010 including 810 and 820, fig 10, fig 8A, [0060] recites ‘The insert 1010 further includes a cavity 1030 that is a threaded hole configured to receive a threaded member, such as the threaded fastener 820 of the tire monitoring device 810 shown in FIG. 8’) affixed to and extending downwardly from ([0051] which indicates that ‘the clamps my directly engage the tire monitoring device 810’) the carriage (paragraphs 0059 and 0060 indicate that the clamps 520a, b of figs 5, 6 
a locking ring (940, fig 10 corresponding to 150 of fig 6) having a first side (bottom of fig 10) permanently affixed to an interior of the tire, the locking ring being configured to engage the locking clip (fig 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Wilson fig 10 into the device of Wilson figs 5, 6. The ordinary artisan would have been motivated to modify Wilson figs 5, 6 in the above manner for the purpose of having adaptability to receive different types of tire monitoring devices (Wilson [0060]). Further [0062] indicates that the cavity 150 of Wilson fig 6 should be plugged with something. 

KR20040083132A fig 2 shows ramps extending outwards from a component that is analogous to a locking ring, and also shows ramps extending inwards from a component that is analogous to a locking clip. However the reference does not teach a locking ring, and it would not have been obvious to modify KR20040083132A to teach a locking ring, nor would it have been obvious to modify a locking ring of other references to maintain a locking ring shape while also having ramps extending in the directions as claimed. 

JP2012-245888A (of record from IDS filed 7/1/2020) has a similar situation in regards to the second pair of ramps (ramps of 350, fig 17) extending inwards from the locking clip.

Nigon (US 6549125 B2) figs 2-4 teach an assembly for mounting a component to an interior of a tire, the assembly comprising:



a locking clip (26, fig 3) configured to fit onto the locking ring, wherein the locking ring includes a second pair of ramps (28), each of the second pair of ramps being configured to engage one of the first pair of ramps of the locking ring (fig 3).

However Nigon fails to teach a pair of first ramps. It would not have been obvious to modify Nigon to have a pair of first ramps, which would have made the device more difficult to use.

Although Nigon does teach the claim language of claim 20 in isolation, it would not have been an obvious modification, and Nigon does not teach claim 16 which claim 20 depends from.


Regarding claim 16, Wilson teaches an assembly for mounting a component to an interior of a tire, the assembly comprising:
a locking ring (940, fig 10 corresponding to 150 of fig 6) having a first side (bottom of fig 10) and a second side (top of fig 10), wherein the first side of the locking ring is affixed to the interior of the tire, and wherein the locking ring includes a first pair of ramps (970) 

However Wilson fails to teach that the first pair of ramps extends outwards from the locking ring.
KR20040083132A fig 2 shows ramps extending outwards from a component that is analogous to a locking ring, and also shows ramps extending inwards from a component that is analogous to a locking clip. However the reference does not teach a locking ring, and it would not have been obvious to modify KR20040083132A to teach a locking ring, nor would it have been obvious to modify a locking ring of other references to maintain a locking ring shape while also having ramps extending in the directions as claimed. 

JP2012-245888A (of record from IDS filed 7/1/2020) has a similar situation in regards to the second pair of ramps (ramps of 350, fig 17) extending inwards from the locking clip.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841